DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Request for Continued Examination filed on 7/15/2021.  Claims 1, 3, 10, 12, 19, and 20 have been amended. Claims 2, 4-9, 11, and 13-18 have been canceled. Claims 1, 3, 10, 12, 19 and 20 are pending in this office action, of which claims 1, 10 and 19 are independent claims.

Response to Arguments
Applicant’s arguments, see pages 11-15, filed 7/15/2021, with respect to the rejections of claims 1, 3, 9, 10, 12 and 18-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Claims 1, 3, 10, 12, 19 and 20 have been allowed in this office action.

Reasons for Allowance
Claims 1, 3, 10, 12, 19 and 20 (re-numbered 1-6) are allowed over the prior art of record. The following is an Examiner’s statement of reason for allowance: 
The prior art reference Bassov (US 9846544 B1) discloses a method in managing storage space in storage systems. A request is received to write data to a logical storage object. A determination is made as to whether the data can be written to the logical storage object in a compressed format. Based on the determination, the request is processed based on 

 The prior art reference Schreter (US 20100287346 A1) discloses methods and systems for managing large write-once tables. In some embodiments, a relational database management system includes a space allocation module that utilizes both a logical space allocation scheme, as well as a physical space allocation scheme, to allocate space in units (e.g., pages) having two different sizes--small pages and big pages. For instance, small pages are logically allocated with a conventional converter module, which manages a converter table for mapping logical pages to physical pages, while big pages are physically allocated with an object directory manager, which manages big objects comprised of big pages.
The major difference between the prior art and the instant invention is the improvement for storing mid-sized large objects for use with in-memory database systems. The storage and processing of some large LOBs may slow down overall performance of the in-memory database system, especially when the large LOBs that consist of a number of megabytes or even gigabytes of data, storing LOBs in main memory may not be appropriate since it might waste a lot of main memory and if those LOBs are rarely accessed by the application. This invention address this problem by the method, computer program product and system to execute operations for determining which storage type to assign to a large object (LOB) to facilitate efficient access to those objects and improve overall performance and access speed of an in-memory database system. Where Bassov reference discloses a method that is used in managing storage space in storage systems by using storage insurance 
Therefore, these and other prior art of record does not teach or fairly suggest the combined limitations of the claimed invention “determining, by an in memory database system, a first size of a first object, a second size of a second object, and a third size of a third object, the first object, the second object, and the third object each having data that is operable upon by one or more query operators, determining that the first size of the first object is greater than a first threshold size criteria, that the first size of the first object is less than a second threshold size criteria, and that a first access frequency of the first object is less than a threshold access frequency criteria; based on determining that the first size of the first object is greater than the first threshold size criteria, that the first size of the first object is less than the second threshold size criteria, and that the first access frequency of the first object is less than the threshold access frequency criteria, storing, by the in memory database system, the first object to an object container in a disk storage coupled to the in memory database system. Determining that the second size of the second object is greater than the first threshold size criteria, that the second size of the second object is less than the second threshold size criteria, and that a second access frequency of the second object is greater than the threshold access frequency criteria; in response to determining that the second size of the second object is greater than the first threshold size criteria, that the second size of the second object is less than the second threshold size criteria, and that the second access frequency of the second object is greater than the threshold access frequency criteria, storing, by the in memory database system, the second object to an in memory storage of the in memory database system; in response to the storing of the first object to the object container in the disk storage coupled to the in memory database system, generating, by the in memory database system, a first object identifier to identify the first object, wherein the first object identifier is mapped to a container identifier that identifies the object container at the disk storage and is further mapped to a first offset that indicates where in the object container the first object begins and  storing, to the in memory storage of the in memory database system, the first object identifier mapped to the container identifier and the first offset, in response to the storing of the second object to the in memory storage of the in memory database system, generating, by the in memory database system, a second object identifier to identify the second object, wherein the second object identifier is mapped to the in memory storage of the in memory database system where the second object is stored and storing, to the in memory storage of the in memory database system, the second object identifier mapped to the in memory storage of the in memory database system where the second object is stored; determining that the third size of the third object is less than the first threshold size criteria and in response to determining that the third size of the third object is less than the first threshold size criteria, storing the third object to the in memory storage of the in memory database system, in response to storing the third object to the in memory storage of the in memory database system, generating, by the in memory database system, a third object identifier to identify the third object, wherein the third object identifier is mapped to the in memory storage of the in memory database system where the third object is stored and storing, to the in memory storage of the in memory database system, the third object identifier mapped to the in memory storage of the in memory database system where the third object is stored; and accessing, by the in memory database system, the first object based on the stored first object identifier, the second object based on the stored second object identifier, or the third object based on the stored third object identifier.” as recited in the independent claims 1, 10 and 19. 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350.  The examiner can normally be reached on Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




9/23/2021

/NARGIS SULTANA/Examiner, Art Unit 2164      

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164